DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Terminal Disclaimer
The terminal disclaimer filed on 10/18/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,684,078 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The above claims are indefinite for thefollowing reasons:
1) In claims 1 and 6, from which claims 2-5 and 7-11 depend, the term “high purity copper” renders the scope of the claims indefinite in that it is not clear exactly what level of purity would be considered “high purity”, rendering the scope of the claims indefinite. 
2) In claim 1, it is not clear or recited I the claims how or in what manner the pipe coils recited on line 3 are configured to provide uniform cooling, since no actual pipe configuration is recited, making the scope of the claim further indefinite.
3) In claim 1, the term “includes excess thickness to accommodate a campaign life of the hot face at a design average heat flux entering the hot face which is in excess of 25 kW/m2” renders the scope of the  claim indefinite in that without knowing the actual length of the campaign, or exactly what conditions need to be met to “accommodate” the campaign life, there is no reasonable way for one of ordinary skill in the art to determine the meets and bounds of this term.
4) In claim 2, this claim is indefinite in that without knowing what “the design average” heat flux is, any amount could meet this limitation, making the scope of the claim indefinite.
5) In claim 3, the claim is indefinite in that since no actual operating conditions are recited, any thickness of the copper cover could, in some instance, meet these claim conditions, making the scope of the claim indefinite.
6) In claim 5, it is not clear how alike the pipe coils need to be to be considered “similar to” to meet this claim limitation, making the scope of the claim indefinite.
7) In claim 6, the term “a thin wall copper-and-nickel-alloy pipe coil” renders the scope of the claim indefinite in that it is not clear how thick a pipe coil can be and still be considered “thin walled” rendering the scope of the claim indefinite.
8) In claim 7, the term “the thermal and stress computer modelling of the end-of-campaign life state” lacks antecedent basis (this term having been removed from claim 6, from which this claim depends by Applicant’s amendment filed 10/17/2021), thereby rendering the scope of the claim indefinite. 
9) In claim 8, the claim is indefinite in that the claim is a method claim without any specific physical method step, rendering the scope of the claim indefinite.
10) In claim 9, the term “are similar when in service” renders the scope of the claim indefinite in that it is not clear jhow alike the coil properties need to be to meet the limitation “similar” rendering the scope of the claim indefinite.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 12 and 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of U.S. Patent No. 10,954,574. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant claims fall within the scope of the claims of the ‘574 patent.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 6,280,681 to MacRae (MacRae). MacRae teaches a furnace wall cooler (figures 4a-4d for example) including a CuNi pipe coil (406, 407), disposed inside of a high purity copper casting (UNS C11000 electrolytic copper, see col. 7 lines 44-48 for example), the cooler having a front copper cover (402) with an integral hot face, where the copper cover would in some unspecified manner “account for” initial estimates of oxidation, wear and/or corrosion rates if the cooler were operated at the recited heat flux, thereby meeting all of the limitations of instant claims 1 and 3, since no specific service life or operating conditions are recited and the instant apparatus claims are defined by the final product (the cooler) rather than any analytical or calculation steps employed to produce the final product. See MPEP 2113.
With respect to claim 2, the cooler of MacRae can be operated safely at the recited transient heat fluxes (see Table II for example).
With respect to claims 4 and 5, MacRae teaches a second pipe coil (407), where each pipe coil includes inlets and outlets external of the cooler.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-13  is/are rejected under 35 U.S.C. 103 as being unpatentable over MacRae in view of US 6,460,598 to Adams et al (Adams et al) and the admitted prior art of the instant disclosure (APA). With respect to claims 1, 3, 6-8, 10, 12 and 13, MacRae teaches a furnace wall cooler (figures 4a-4d for example) including a CuNi pipe coil (406, 407), disposed inside of a high purity copper casting (UNS C11000 electrolytic copper, see col. 7 lines 44-48 for example), the cooler having a front copper cover (402) with an integral hot face, where the copper cover would in some unspecified manner “account for” initial estimates of oxidation, wear and/or corrosion rates if the cooler were operated at the recited heat flux, thereby meeting all of the limitations of instant claims 1 and 3, since no specific service life or operating conditions are recited and the instant apparatus claims are defined by the final product (the cooler) rather than any analytical or calculation steps employed to produce the final product. See MPEP 2113.
MacRae further teaches a method of manufacturing a furnace cooler including patterning a sand casting mold with a 3 dimensional pattern and placing a pipe coil of a Cu-Ni alloy (406) inside the mold and pouring high purity copper around the pipe coil to form a cooler. MacRae does not specifically teach employing securing means for fixing the pipe coil in place, employing computer modeling for determining an optimum pipe position or a pipe placement at least 5/16” from any cold face. Adams et al teaches that at the time the invention was filed it was known in the art to employ mechanical securing means (3 for example) in order to securely fix a coil pipe within a mold during casting in order to remove or reduce vibrations and shifting of the pipe during casting. The APA teaches that at the time the invention was filed, it was known in the art to employ  computer modeling methods (CFD or FEA, see the specification, pages 1 and 2 for example) to determine optimum positioning of cooler components. With respect to specific placement of the coils within the cooler (distances from the hot or any cold faces) the cooler of MacRae operates in substantially the same manner with substantially the same results as that of the above claims and since MacRae would also desire adequate cooling and operation, motivaton to place the pipe coils in an optimum location determined by modeling and analysis, as described by both the APA and MacRae, would have been an optimization obvious to one of ordinary skill I  the art at the time the invention was filed. Therefore, motivation to produce a cooler as described by MacRae, including securing means as described by Adams et al in order to fix one or more pipe coils within a sand casting mold to reduce or remove vibrations during casting, where the optimum pipe coil placements are determined by modeling as described by each of MacRae and the APA, would have been modifications obvious to one of ordinary skill in the art at the time the invention was filed.
With respect to claim 2, the cooler of MacRae can be operated safely at the recited transient heat fluxes (see Table II for example).
With respect to claims 4 and 5, MacRae teaches a second pipe coil (407), where each pipe coil includes inlets and outlets external of the cooler.
With respect to claim 9, MacRae teaches including multiple pipe coil circuits (406, 407).
With respect to claim 11, extra copper, during casting is added to the front face of MacRae as shown by its greater thickness in figures 4a-4d for example.

Response to Arguments
Applicant's arguments filed on 10/17/2021 have been fully considered but they are not persuasive. Applicant’s argument that the term “the front copper cover” is intended to mean the entire copper mass between the coils and a hot face and that this is not shown by MacRae is not persuasive MacRae clearly shows a copper mass (see figures 4a-4d for example) between a hot face and coils (410, 408) for example. Applicant’s further argument that MacRae does not teach a minimum thickness required t prevent boiling of collapse of the coils is not persuasive at least because as stated previously, no actual temperature or other operating conditions are recited and since the thicknesses shown by MacRae could prevent collapse and/or boiling under some unspecified conditions (allowed by the instant claims) then the teaching of MacRae meets this limitation.   
Applicant’s further argument that Adams does not teach a minimum separation of 5/16” is also not persuasive at least since the APA, as recited in the above rejections, is cited to teach that CFD and FEA modelling were known to be employed to determine minimum separation distances and the employment of a 5/16” minimum separation derived therefrom.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 






Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT R KASTLER whose telephone number is (571)272-1243. The examiner can normally be reached Mon-Fri 7-3:30 (typical).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on 571-272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT R KASTLER/Primary Examiner, Art Unit 1733                                                                                                                                                                                                        



sk